DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Krutsinger on 4/28/2021.

The application has been amended as follows: 
Amend claim 10. (See below).

Claim Amendment
Claim 10:
The assembly of claim 9, wherein the angle is 55-60°.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
This application has been reviewed by the Examiner and meets all formal and substantive (i.e. statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive support in the application disclosure as originally filed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd